DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/20 has been entered.
Status of the claims:  Claims 1-17 are currently pending.
Priority:  This application has PRO 62/627,577 (02/07/2018).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armour et al. (US 2015/0299767).
Response
Applicant amended the claims in a manner that requires unligated adapters present during amplification in a manner not taught by the cited art.  This rejection is withdrawn.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In the instant case, the claim term “excess” is not defined in the specification and does not provide a standard for measuring the term of degree.  One of ordinary skill in the art would not know how to determine the degree because the term in this context does not have a clear meaning and it would be unclear whether a single adaptor molecule would be considered “excess” or some other quantity.  Furthermore, the claim is unclear as to what the excess should be measured relative to – i.e. the number of DNA fragments or some other quantity.  
In addition, the claim was amended to add the language “not ligated to a DNA fragment” without making clear whether the “DNA fragment” recited is the same or different than the previous “the plurality of DNA fragment”.  Given that adaptors are commonly ligated to DNA fragments, one of skill in the art would find the imprecise language ambiguous as to whether the claim requires a specific structure relating to the earlier part of the claim.  
Response
Applicant amended the claims and persuasively argued withdrawal of the rejection.  This rejection is withdrawn.
Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 9957549. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims as detailed in the 35 USC 102 rejection over Armour et al. (US 2015/0299767) supra.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9650628. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the .
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9546399. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims.  For example, claim 1 of the patent is to ligating an adaptor to fragments from a sample, and amplifying in the same manner as in instant claim 1.
Applicant persuasively argued withdrawal of this rejection due to the presence of the unligated adapters in the instant claims.  This rejection is withdrawn.
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nai et al. (“T Oligo-Primed Polymerase Chain Reaction (TOP-PCR): A Robust Method for the Amplification of Minute DNA Fragments in Body Fluids.” Sci Rep 7, 40767 (2017-01-17), 12 pages.).
Regarding claim 1, Nai teach a method of preparing a sequencing library (p. 8: “coupling TOP-PCR with next-generation sequencing”; Figure 1), the method comprising (p. 6-7: “The whole procedure is composed of three major steps: end repair/A-tailing, ligation of HA to target 
obtaining a plurality of DNA fragments from a sample (p. 8: “Cell-free DNA isolation from blood plasma”); 
introducing adaptors to the plurality of DNA fragments;
ligating adaptors to the DNA fragments to form adaptor-ligated fragments (p. 9: “The ligation mixture (30 μL) contains end repaired/A-tailed cfDNA (normally ranging between 1pg to a few ng), HA (at 50:1 ratio against cfDNA)”); and 
amplifying the adaptor-ligated fragments in the presence of excess adaptors not ligated to one of the DNA fragments to form a plurality of amplicons (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”, “TOP-PCR”).
Regarding claim 7, Nai further teaches purifying the amplicons to remove excess material (p. 9: “PCR products were purified with AMpure beads”).
Regarding claim 9, Nai further teaches fragmenting the sample (
Regarding claim 10, Nai further teaches amplification in the presence of ligation reagents (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”, “TOP-PCR”).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Nai et al. (“T Oligo-Primed Polymerase Chain Reaction (TOP-PCR): A Robust Method for the Amplification of Minute DNA Fragments in Body Fluids.” Sci Rep 7, 40767 (2017-01-17), 12 pages.) in view of Nugen (“User Guide: Ovation® Ultralow System V2 1–16 - M01379 v3”, (2015), 27 pages) and McReynolds et al. (US20130157869).
Claims 1, 7, 9, and 10 are anticipated as detailed in the 35 USC 102 rejection supra, incorporated herein.  One of ordinary skill in the art would be motivated to improve sequencing techniques by increasing efficiency and retention of DNA from the sample as taught by Nai (p. 7: “This single-tube procedure allows us to maximize the retention of DNA molecules throughout the experiment so that the overall efficiency can be increased significantly.”; p. 7: “In fact, to the best of our knowledge, this is the most efficient and the simplest experimental procedure of this kind.”) and apply the improvements to sequencing and library preparation techniques as taught by Nugen with a reasonable expectation of sucess.  Thus, claims 1, 7, 9, and 10 are rendered obvious.
Regarding claim 2’s additional limitation of ligating the adaptors to a 5’ end of one of the DNA fragments, Nai teaches ligating the adapter designed with phosphate group at the 5’ end which is required for ligation, however one of ordinary skill in the art would also reasonably consider the opposite arrangement for the adaptor with a 3’ phosphate in preparing NGS 
Regarding claim 3’s limitation of wherein amplifying the adaptor-ligated fragments includes adding amplification primers that compete with the first strand of the adaptors, Nai teaches the PCR mixture uses a “T oligo” as the PCR primer corresponding to the instant “amplification primers that compete …” (p. 9: “TOP-PCR”) which one of ordinary skill in the art would reasonably consider and arrive at the claimed invention.    
Regarding claim 4’s limitation of further comprising extending a free 3' end of the DNA fragment by polymerase to copy the first strand of the adaptor, Nai teaches the equivalent DNA polymerase extension reaction (p. 9: “TOP-PCR”) that one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 5’s limitation of wherein the first strand of the adaptor is at least a few nucleotides longer than a second strand of the adaptor, Nai teaches a longer first strand (p. 9: “P oligo (5′ -pGTCGGAGTCTgcgc-3′ ) and T oligo (5′ -AGA CTC CGA Ct-3′ )”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 6’s limitation of wherein amplifying the adaptor-ligated fragments includes using the first strand of the adaptor as an amplification primer, Nai teaches adaptor oligos (p. 9: “P oligo (5′ -pGTCGGAGTCTgcgc-3′ ) and T oligo (5′ -AGA CTC CGA Ct-3′ )”) that would act as an amplification primer when present in the PCR reaction which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 8’s limitation of further comprising attaching the amplicons to a flow cell surface to form sequencing clusters, Nai teaches that the amplified product could be used directly in NGS (p. 2) using sequencing libraries such as taught by Nugen which attaches amplicons to a flow cell (p. 7) and forms sequencing cluster (p. 2) which one of ordinary skill in the art would consider and arrive at the claimed invention.

Regarding claim 12’s limitation of wherein copies of the second adaptor oligo function as primers during the amplification step, Nai teaches adaptor oligos (p. 9: “P oligo (5′ -pGTCGGAGTCTgcgc-3′ ) and T oligo (5′ -AGA CTC CGA Ct-3′ )”) that would act as an amplification primer when present in the PCR reaction which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 13’s limitation of further comprising purifying the amplicons to remove excess material, Nai teaches purification of the product (p. 9: “PCR products were purified with AMpure beads.”).  
Regarding claim 14’s limitation of further comprising attaching the amplicons to a flow cell surface to form sequencing clusters, Nai teaches that the amplified product could be used directly in NGS (p. 2) using sequencing libraries such as taught by Nugen which attaches amplicons to a flow cell (p. 7) and forms sequencing cluster (p. 2) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 15’s limitation of sequencing the amplicons to determine a sequence of the nucleic acid, Nai teaches that the amplified product could be used directly in NGS (p. 2) 
Regarding claim 16’s limitation of fragmenting the nucleic acid from the sample to obtain the plurality of DNA fragments, Nai teaches starting with fragments which one of ordinary skill in the art would understand to include those produced from the well-known fragmentation steps as taught by Nugen (p. 1) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 17’s limitation of the amplification step occurs in the presence of excess ligation reagents that include one or more of co-factors, enzymes, and polyethylene glycol, Nai teaches proceeding to amplification without purification which includes such reagents (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 9 lacks an antecedent basis for “the nucleic acid from the sample” as the referenced nucleic acid is ambiguous as to what is being referred to.  Thus, the claim is indefinite.
Conclusion
The claims are not in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639